Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 4819644 (Cherniak).
Cherniak teaches a therapeutic footwear (shoe with orthotic foot brace (e.g. toe splint appliance 40; see figure 1-9 and col. 3, lines 26-64 and col. 4, line 65 to col. 5, line 53) for supporting a wearer's foot having a heel portion and plurality of toes including a great toe, the footwear including: 
a horizontally extending base (insole 1A including the basewall member 42 (shown in figure 6)) having first and second spaced apart ends, the first end adapted to support the heel portion of the wearer's foot, the second end adapted to support the plurality of toes, the base having an upper surface (upper surface of insole 1A which also includes the upper surface (49) of the member (42)); 
a covering positioned over the base, the covering and the base cooperating to define an interior of the therapeutic footwear (shoe covering is not shown but is at least described at col. 3, line 60: “to fit the shoe”; shoes comprise of at least a covering (e.g. footwear upper)); and 
a band (54) extending upward from the base from the upper surface, the upper surface of the base (upper surface 49) and the band (54) surround only the great toe of the plurality of toes (the band 54 extends below the part (42) of the base) , the band positioned to apply medial force to pull the great toe away from the remaining ones of the plurality of toes (the band stabilizes the big toe), the band being covered by the covering.
To the extent that one may not find the Cherniak doesn’t teach a shoe with a covering as claimed, the examiner takes official notice that it is old and conventional in the art for a shoe to comprise of a shoe covering that extends over the top of the wearer’s foot including extending over the great toe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the therapeutic footwear as taught above to include a covering which cover the top of the wearer’s foot including extending to cover the great toe of the wearer which therefore include covering the band surrounding the great toe.  This official notice has become admitted prior art since it hasn’t been contested.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cherniak ‘644 in view of US 1129670 (Hardesty).
Cherniak teaches a therapeutic footwear as claimed (see the rejection above) except further comprising a plurality of extensions extending above the base, the plurality of extensions positioned to separate the remaining ones of the plurality of toes.
Hardesty teaches a foot toe cushion (1) which is inserted into a shoe (see figure 3) further comprising a plurality of extensions (4) extending above the base, the plurality of extensions positioned to separate the remaining ones of the plurality of toes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the therapeutic footwear as taught above with a plurality of extensions extending above the base to separate the remaining plurality of toes, as taught by Hardesty, to prevent crowding of the wearer’s toes.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant argues, as amended, the band 54 of Cherniak itself surrounds the great toe and thus provides a raised surface for the great toe relative to the base.  Claim 2 in contrast requires the upper surface of the base and the band together to cooperate to surround the great toe.
In response, the band (54) of Cherniak wraps below the big toe, as applicant does, but it’s the upper surface (49) of the base which contacts the bottom of the great toe, much like applicants and therefore has the structure as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556